Citation Nr: 1206954	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his active service.

2.  The Veteran's tinnitus was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of his exposure to hazardous military noise during his active service.  Specifically, he contends that during his service, his battalion was assigned to man 75 millimeter and 105 millimeter Howitzers.  He alleges that he would return to the firing range quite often after his classes were complete, furthering his exposure to hazardous noise.  He contends that he has had ringing in his ears since the first time he went to the firing range.  He additionally contends that he was assigned to help train recruits and that he was exposed to the firing exercises of each respective battery within the battalion.  The Veteran also indicated that in December 1955, he was part of an "Operation Sage Brush," where he took part in a simulated World War III type of experience, including simulation of nuclear weapons.  He contends that the noise was so loud that the men participating in the exercise could not hear each other talk.  Finally, he contends that no hearing protection was issued or used during his military service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      
      A.  Hearing Loss

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed below, because there is insufficient evidence to indicate that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  

With respect to the first required element to establish service connection for hearing loss, current disability, a review of the Veteran's VA treatment records reveals that he sought treatment from his primary care provider in February 2007 after waking up with a pronounced ringing sensation and complete loss of hearing in his left ear sometime in January 2007.  After referral, he was seen for a VA audiological consultation in March 2007.  At that time, the Veteran was diagnosed with mild to moderately severe, high frequency hearing loss in the left ear and mild to severe, high frequency hearing loss in the right ear.  Audiometric findings were not made a part of the treatment report.  Nonetheless, the Veteran's hearing was tested one month prior to his VA audiological consultation at Meadowview Ear, Nose & Throat Specialists, in conjunction with his employment.  The Board interprets the graphical audiogram from that February 2007 hearing test as follows, with puretone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
-
55
LEFT
40
45
25
-
60

Although the results of the Veteran's private and VA audiological evaluations, in which he was shown to have a hearing disability in accordance with VA regulations, were not provided during the pendency of his claim, the Board makes a factual finding that the Veteran had bilateral hearing loss in accordance with VA standards at the time his claim was filed in April 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also 38 C.F.R. § 3.385 (2011).  Accordingly, the Board finds that the fist required element to establish service connection for bilateral hearing loss has been met.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's STRs are devoid of evidence of treatment for, or complaints of, hearing loss.  The Veteran's January 1956 separation examination revealed whispered voice testing results to be 15/15, or normal, bilaterally.  Nonetheless, the Board finds that the Veteran has credibly reported being exposed to frequent and often heavy artillery fire, including from 75 millimeter and 105 millimeter Howitzers.  Additionally, the Veteran's DD-214 indicates that his military occupational specialty (MOS) was a member of the service battery of the 294th Field Artillery Battalion.  Thus, given the era of the Veteran's service, his MOS, and his noted lack of hearing protection, the Board will afford him the full benefit of the doubt and concede his exposure to hazardous military noise during his service.  Accordingly, the Board finds that the second required element to establish service connection has been satisfied.  See Shedden/Caluza, supra.  

With respect to the final required element to establish service connection, a nexus established by competent evidence between the Veteran's in-service noise exposure and his current hearing loss, the Board observes that the Veteran has received fairly regular audiometric testing through his employer since July 1970.  The first evidence of record that the Veteran began to experience a hearing disability in accordance with VA standards is found in the results of an October 1987 hearing test.  See 38 C.F.R. § 3.385 (2011).  The results of that hearing evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
40
LEFT
10
5
10
25
30

The results of that evaluation indicate that the Veteran had right ear hearing loss for VA purposes at the 4000 Hertz frequency.  The Veteran's hearing deteriorated to the point that he was found to have a bilateral hearing disability, for VA purpose, in a July 1992 hearing evaluation.  The results of that evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
45
LEFT
5
10
5
25
45

Subsequent private hearing evaluations in April 1993 and January 2007 revealed that the Veteran continued to suffer from bilateral hearing loss through the years.  

At his aforementioned March 2007 audiological consultation, the Veteran reported having a history of military noise exposure, including exposure to field artillery.  Based on the Veteran's history of military noise exposure and the configuration of his hearing loss, the VA audiologist provided the opinion that his bilateral hearing loss was as likely as not connected to his service.  This opinion is strengthened by a subsequent December 2007 letter from Carl W. Slocum, M.D., at Meadowview Ear, Nose & Throat Specialists, wherein Dr. Slocum provided the opinion that the Veteran's high frequency hearing loss is very consistent with noise exposure.  While Dr. Slocum does not provide an opinion as to the source of the Veteran's noise exposure, the Veteran contended in his December 2007 statement that in all of the years of his employment following his active service that he has not been exposed to any degree of noise like he was in the military.  He further contended that he would wear ear plugs whenever any significant noise was present during his employment.  Accordingly, the Board is left to conclude that the Veteran's significant noise exposure during his service led to the development of his hearing loss, as contemplated by Dr. Slocum.

This conclusion is supported by a statement from the Veteran's wife, L. R. M., in which she indicated that the Veteran had had problems with his ears and his hearing since his basic training.  She additionally contended that when the Veteran would come home from the firing range, they would not be able to communicate for a while until his hearing would recover.

Based on the evidence of record, and especially the opinions of the March 2007 VA audiologist and the December 2007 opinion from Dr. Slocum, the Board finds that the Veteran has met all required elements to establish service connection for bilateral hearing loss.  In making this determination, the Board notes that the lack of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court), in Hensley, 5 Vet. App. at 159-160, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In summary, the Board finds that the Veteran meets all of the elements required to establish service connection for hearing loss.  He currently has a bilateral hearing disability in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2011).  He was exposed to hazardous military noise during his active service; and the record contains medical opinions linking his hearing loss to his in-service hazardous military noise exposure.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.


	B.  Tinnitus

With respect to the Veteran's current tinnitus disability, as noted before, the Veteran's February 2007 VA primary care consultation revealed that he sought treatment after having woken up with profound ringing and complete hearing loss in his left ear in January 2007.  While the subsequent March 2007 VA audiological consultation revealed that the Veteran's ringing had subsided following treatment with steroids, the Veteran still contended in a statement attached to his April 2008 VA Form 9 that he was been experiencing tinnitus since 1954.  A February 2007 letter from the Veteran's private audiologist, Dr. Slocum, also indicated that the Veteran suffered from tinnitus.  Based on this evidence the Board concludes that the Veteran currently suffers from tinnitus, even though the profound tinnitus that he reportedly experienced in January 2007 had been resolved.  Accordingly, the Board finds that the first required element to establish service connection for tinnitus has been met.  See Barr, 21 Vet. App. at 307-08 (2007); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection for tinnitus, in-service disease or injury, again the Veteran's STRs are devoid of any reference to, complaint of, or treatment for tinnitus during active service.  In his April 2007 claim, however, the Veteran contended that he received treatment for tinnitus in 1955 at Fort Bliss, Texas.  He contends that he was told that he was experiencing the "artillery love song."  In a July 2007 statement, however, the Veteran's wife additionally indicated that the Veteran had difficulty hearing as a result of the ringing in his ears while at Fort Bliss.  No records pertaining to this treatment have been associated with the claims file.  Even so, considering the Veteran's MOS, the era of his service, and his noted lack of hearing protection during service, the Board has found that the Veteran was exposed to hazardous military noise during his active service, as previously noted.  Accordingly, the Board finds that the second required element to establish service connection for tinnitus has been met.  See Shedden/Caluza, supra. 

With respect to the final required element to establish service connection for tinnitus, a causal relationship between the Veteran's in-service hazardous military noise exposure and his current tinnitus, a review of the Veteran's VA treatment records reveals that the earliest evidence of record pertaining to tinnitus is found in a May 2003 VA emergency department note revealing that the Veteran reported having occasional tinnitus at that time.  

In his February 2007 letter, Dr. Slocum indicated that the Veteran's high frequency hearing loss was frequently associated with tinnitus.  He noted that the Veteran had tinnitus present in both ears.  He then provided the opinion that he felt that the Veteran's tinnitus was secondary to his high frequency hearing loss, which, in turn, was probably secondary to noise exposure.  As previously noted, where evidence of significant noise exposure, outside of that experienced by the Veteran during his active service, is absent from the record, the Board is left to conclude that the February 2007 opinion of Dr. Slocum fully supports the Veteran's claim that his military noise exposure resulted in the development of his tinnitus.  Accordingly, based on this favorable medical opinion, the Board finds that the final required element to establish service connection for tinnitus has been met.  See Shedden/Caluza, supra.

This determination is strengthened by the competent and credible reports provided by the Veteran and his wife that he has frequently experienced tinnitus since the time of his active service, when he was exposed to hazardous military noise.  In reaching this finding, the Board notes that the Veteran is competent to indicate whether or not he has tinnitus, as it is a disorder that a layperson can recognize.  See Barr, 21 Vet. App. at 307 (noting that "[l]ay testimony is competent... to establish the presence of observable symptomatology").  Thus, his statements that he has suffered from tinnitus since his active service are accepted as competent evidence of a continuity of symptomatology of tinnitus.  Where competent testimony is provided, the Board is within its province to weigh the testimony and to make a credibility determination.  In this case, the Board finds that the Veteran's reported history of continued tinnitus since active service is competent and credible and is supported by the account provided by his wife.  Accordingly, the Board finds that the Veteran's statements regarding a continuity of symptomatology are credible and probative, and add weight to his overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Accordingly, the Board finds that the evidence of record supports a finding that the Veteran's current tinnitus was incurred as a result of his active service.  The Veteran currently has tinnitus; he was exposed to hazardous military noise during his active service, and finally, a private medical opinion, together with the Veteran's lay statements of a continuity of symptomatology support the finding that his tinnitus is linked to his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for entitlement to service connection for tinnitus is granted.  See 38 C.F.R. § 3.102 (2011).  

As a result of its decision to grant the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any failure on the part of VA to notify and/or develop these claims pursuant to the Veterans Claims 

Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


